          Case 1:19-cr-00476-RA Document 88
                                         87 Filed 02/24/21 Page 1 of 1
                                         LAW OFFICES
                         CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                            P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                     F (212) 571 - 9149
NEW YORK, NY 10279                                                      CHRIS@MADIOULAW.COM
                                     WWW.MADIOULAW.COM
                                                                   February 24, 2021
The Honorable Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Travel Request - United States v. Yarisons Concepcion, 19 Cr. 476 (RA)

Dear Judge Abrams,

        I represent Yarisons Concepcion in the above-mentioned case. Mr. Concepcion is
currently released on bail and is participating in the SDNY Young Adult Opportunity Program.
He is scheduled to graduate the program on March 2nd and has been in full compliance.

        I respectfully ask the Court to modify Mr. Concepcion’s bail conditions so that he may
travel to the Dominican Republic from March 30th to April 9th to visit his elderly grandparents.
His grandfather, unfortunately, is unwell. If our application is granted, Mr. Concepcion will be
staying with his grandparents while in Dominican Republic and will share his complete itinerary
with Pretrial. He will also need Pretrial to temporarily release his passport in order to travel.

        I am informed by AUSA Peter Davis that the government objects to the proposed request.
Pretrial Officer Rena Bolin has informed me that Pretrial does not take a position on
international travel but does note that Mr. Concepcion, as mentioned above, is scheduled to
graduate the program on March 2nd and has been in full compliance with all conditions.

       Thank you in advance for your consideration.

                                                                            Application granted.
                                     Sincerely,
                                                                            SO ORDERED.


                                     Christopher Madiou                     ____________________
                                     Counsel for Yarisons Concepcion        Ronnie Abrams, U.S.D.J.
                                                                            February 24, 2021



Cc:    AUSA Peter Davis (via ECF)
       U.S. Pretrial Services Officer Rena Bolin (via email)
